DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electromagnet and solenoid, claims 8, 17,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Applicant’s remarks are noted.  However, no labeled representation or graphical drawing symbol indicating either structure is shown.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Szawarski et al.
Applicant has challenged the statement of judicial notice regarding polymeric seals.  As a result, the patent to Szawarski et al. is detailed, showing a sealed enclosure 70 at the back of a fuel door housing, the polymeric aspect indicated by the integral attachment to the housing.
Claims 1-4 11-13, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito.
It would have been obvious at the time of filing of applicant to provide in Iwaya et al. an audio indicator, comprising a commonly known speaker with an electromagnetic acutator for detecting closed lid as taught by Saito at paragraph 41 to enable knowledge of status.
	As applicant has not challenged this statement of judicial notice, it is made final.

As to claim 4, connecting the audio indicator to any desired condition of the control module is deemed to be an obvious expedient to one of ordinary skill in this art to again enable knowledge of status.
As to claim 11, Iwaya et al. have a vehicle body.
As to claims 12, 13, a rear side panel for mounting a fuel door and a “NIRCOS” system are both common knowledge in this art and not the invention of applicant.
As to claim 18, Iwaya et al. have opening button 61.
As to claims 21-22, speaker magnets are actuated by electrical signals as is common knowledge in the art.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
Claims 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito as applied to claim 1 above and further in view of Lee et al.
It would have been obvious at the time of filing of applicant to provide in Iwaya et al. as modified a motor 50, worm 52, worm gear 54 and cam 58 to drive the fuel door as taught by Lee et al. 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito as applied to claim 1 above and further in view of VanAssche et al. and Wakamatsu, respectively.
It would have been obvious at the time of filing of applicant to provide in Iwaya et al. as modified the solenoid 82 and button 42 and sensor 15 as taught by VanAssche et al. and Wakamatsu, respectively to open a door and determine position of a door.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito and Lee et al. 
It would have been obvious at the time of filing of applicant to provide in the combination above motor, cam and worm and worm gear as taught by Lee et al. to drive the fuel door. .
Claim  17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito and VanAssche et al.
It would have been obvious at the time of filing of applicant to provide in the combination above the solenoid 82 of VanAssche et al. to drive the fuel lid.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. in view of Saito and Wakamutsu.
It would have been obvious at the time of filing of applicant to provide in the combination above the position sensor 15 taught by Wakamutsu to increase knowledge.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
5/7/2021